Mr. Justice Ramírez Bages,
dissenting.
San Juan, Puerto Rico, January 20, 1967
I dissent because, in my opinion, the evidence in this case was clear and convincing although conflicting. It was not *829shown that the trial court committed manifest error, prejudice, or partiality in weighing the same.
In the cases for carrying weapons which we cite below, we affirmed judgments- of conviction notwithstanding the evidence was conflicting. In People v. Rosario, 80 P.R.R. 306 (1958), there was conflict in the description of the weapon. Furthermore, the testimony of one of the two witnesses for the prosecution who said that he threw the weapon away was confusing and contradictory. In People v. Oquendo, 79 P.R.R. 511, 515-18 (1956), the two witnesses for the prosecution testified in relation to the carrying of the weapon which was not presented, while defendant’s testimony and that of other witnesses for the defense tended to show that on the night of the occurrence the defendant did not have nor discharged any firearm. We decided that we would not disturb the weighing of the evidence made by the trial judge unless it be shown that he committed manifest error, prejudice, and partiality. In People v. Pacheco, 78 P.R.R. 23, 28 (1955), only one witness testified that he saw the defendant carrying a weapon which was not presented. Defendant testified in his defense. He denied having carried a weapon. We said that the testimony of the only witness of the case for carrying weapons “was enough if the trial judge believed him.” In People v. Garcés, 78 P.R.R. 95, 100, 101 (1955), it was concluded that defendant was carrying a firearm because several witnesses saw him with a paper bag in his hands from which a cylindrical barrel was sticking out, and that later he was seen making several shots. We decided in that case that “On that evidence the court could very well conclude, as it did, that the object which defendant had inside the paper bag was one of the firearms which is prohibited by law. The weighing of the evidence rests entirely in the sound discretion of the trial judge and said finding shall not be disturbed by us unless it is proved that the *830lower court acted with manifest error, prejudice, or partiality.”
In the light of the foregoing,- let us analyze the evidence offered in this case. Angel Luis Pereles, witness for the prosecution, testified that about 10:30 or 11:00 p.m. on the night of Thursday, July 4, 1963, he was at El Coameño bar, in Catafio; that he heard a shot outside the bar; that later Olivencia entered with a revolver in his hand, which the witness described, and delivered to the bartender, who went out with the firearm to a house situated behind the business. Olivencia went out-of the bar. On cross-examination, Pereles said that he started to drink beer only at 4:00 p.m. He admitted that he drank 15 beers, more or less, between that time and the time of the occurrence about which he testified, that is, in the lapse of about six hours. Said bartender testified, at the insistence of the prosecuting attorney, that after hearing the shot, two persons went out and on returning with a small revolver they said that it was Olivencia “playing with a toy revolver.” He stated that the revolver “was small; it was a blank bullet revolver, I think,” but he said he did not know about weapons. Then he added that “I have seen the blank bullet revolvers and the revolver was like that.” The defense attorney as well as the trial judge thought that when the witness said “the revolver was like that”, he meant that it measured about four inches. Pereles identified the weapon as a black revolver with mahogany-colored grip and short barrel, while the bartender, who said he did not know about weapons, identified it as “of blank shells.”
There is no evidence in the record showing that Pereles was drunk as appellant argues, nor may it be inferred that he was not able to perceive the facts on which he testified because he had had 15 beers in the lapse of six hours. This witness saw Olivencia carrying a revolver with a short barrel; the bartender, who said he did not know about weapons, identified it as “of blank shells” and connected Olivencia *831with the weapon and the shot heard outside. The witnesses for the defense testified that they heard a shot, went out of the bar to investigate, and saw nothing, and that Olivencia was not seen carrying a weapon.
The conflict in the evidence was settled by the trial judge. His judgment is sufficiently supported by the evidence. It has not been shown that he erred to the point of justifying our disturbing the weighing of the same. I conclude, as we did in Pacheco, supra, that the testimony of only one witness is sufficient if it is believed by the trial judge.